REASONS FOR ALLOWANCE

Response to Election of Species
Claims 1-3, 5, 7-8, 22-30 is/are allowable. Therefore, the Election of Species Requirement (with respect to species Categories A and B and C and D) as set forth in the Office action mailed 05/21/20 is hereby withdrawn and all non-elected species in Categories A and B and C and D are hereby rejoined pursuant to MPEP 821.02 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the Election of Species requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 	Once the Election of Species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a resin composition comprising: (A) halogen-free epoxy resin; (B) hardener; and (C) the recited DOPO-terminated phenolic resin of formula (1) wherein the phenol-containing repeat unit(s) are only derived from para-tert-octyl phenol and formaldehyde (i.e., required phenol-containing repeat unit “l” is present in amounts of 1 to 10, while phenol-containing repeat units n and m are not present) combined with at least one DOPO-based terminal group; wherein the resin composition contains the recited amounts of epoxy resin (A), hardener (B), and the recited DOPO-terminated phenolic resin of formula (1), with the hardener (B) and the DOPO-terminated phenolic resin being present in the recited weight ratio (claim 1).
 	LIN (US 2013/0161080) fail to specifically disclose resin compositions containing the recited DOPO-terminated phenolic resin wherein the phenol-containing backbone units are only derived from formaldehyde and phenols with the recited branched p-tert-octyl group.
 	GAN (US 2007/0221890) and GAN (US 2010/0261837) and GAN (US 2015/0344507) and WU (US 2013/0122308) and TW 2008-17469 and SHEN ET AL (US 2014/0378626) and MURATA ET AL (US 2015/0072483) and TW 2013/052081 and WANG ET AL (US 6,613,848) and HOEVEL (US 2010/0294429) and SATOU ET AL (US 2016/0137771) fail to specifically disclose the recited DOPO-terminated phenolic resin wherein the phenol-containing backbone units are only derived from formaldehyde and phenols with the recited branched p-tert-octyl group.

 	CN 103450263 and CN 103450264 and CN 103450421 and CN 103450422 and CN 103450426 and KR 20170080401 fail to disclose DOPO-terminated phenolic resins containing phenolic-based repeat unit(s) only derived from formaldehyde and p-tert-octyl phenol, and furthermore require the use of other additional types of phenols.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 22, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787